U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
5290.14
4/3/2003
Admission and
Orientation Program

1. PURPOSE AND SCOPE. To require each inmate committed or
transferred to a Bureau of Prisons (Bureau) institution to
participate in the institution's Admission and Orientation (A&O)
Program. The Warden will ensure that staff involved with this
program offer each newly committed inmate an orientation to the
institution, to include information on institutional requirements
and, whenever practicable, visits to the various areas of the
institution. The institution A&O Program must also provide the
inmate with an awareness of the:
a.
b.
c.

Inmate's rights and responsibilities;
Institution's program opportunities; and,
Institution's disciplinary system.

Pretrial inmates and inmates in holdover status (en route to a
different institution) are excluded from the provisions of this
PS (except as provided in Sections 7.a. and 7.b.).
An effective A&O Program provides inmates with valuable
information regarding institution and unit regulations,
operations, and program opportunities. In addition, A&O
programs provide staff with an opportunity to identify and assist
inmates who may be experiencing difficulty adjusting to
incarceration.
The Bureau’s A&O Program consists of two separate and distinct
components:
!
!

an Institution component and
a Unit component.

PS 5290.14
4/3/2003
Page 2
Institution A&O programs, whether centralized or decentralized,
provide inmates with general information regarding institutionwide regulations, operations, and program opportunities. Unit
A&O programs, on-the-other-hand, provide information that is unit
specific and only for inmates assigned to that unit.
2. SUMMARY OF CHANGES.
change:

This revision includes the following

!

Rules language has been removed from bolded text; however,
all of the rules language has been retained as non-bolded
implementing text. This means that former rules language no
longer exists as rules in the Code of Federal Regulations,
but is now policy language instead.

!

The reference to the Immigration and Naturalization Service
in Section 6.b. is changed to the Bureau of Immigration and
Customs Enforcement (BICE) reflecting the organizational
change brought about by the creation of the Department of
Homeland Security.

3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Each inmate committed to a Bureau institution will
participate in both components of the A&O Program which have been
approved by the Warden.
b. Inmates will be provided an opportunity to receive
extensive information regarding institution operations, program
availability, inmate rights and responsibilities, and the
Bureau’s disciplinary process.
c. Inmates will be provided an opportunity to meet with their
assigned unit team to receive more specific information relative
to their unit.
d. Inmates identified as having problems coping with
incarceration will be identified and assisted.
e. An inmate’s participation in the A&O Program will be
documented.
f. Time frames for completing the A&O Program will be
maintained.

PS 5290.14
4/3/2003
Page 3
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 5290.13

b.

Directives Referenced
PS 1505.03
PS 5264.07
PS 5290.12
PS 5322.11
PS 7331.04

5.

Admission and Orientation Program (7/23/02)

Language Translations Used in Official
Documentation (10/31/97)
Telephone Regulations for Inmates (1/31/02)
Intake Screening (3/16/99)
Classification and Program Review of Inmates
(3/11/99)
Pretrial Inmates (1/31/03)

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards
for Adult Correctional Institutions: 3-4216, 3-4272, 3-4273,
3-4274, 3-4275, 3-4276, 3-4277, and 3-4278
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-4A-01 and 3-ALDF-4A-02
c. American Correctional Association Second Edition Standards
for the Administration of Correctional Agencies: 2-CO-4A-01
6. DEFINITIONS. The following terms are defined for the
purposes of this PS:
a. Holdover. An un-sentenced or sentenced inmate who is
temporarily housed at an institution for the purpose of a federal
writ or warrant of removal; a parole violator, special parole
term violator, mandatory release violator, awaiting a disposition
hearing; a convicted state prisoner on a federal writ or nonfederal detainer; a state co-op; or a sentenced inmate being
transported to his or her initial designated facility.
b. Detainee. An un-sentenced inmate held in custody. This
includes Bureau of Immigration and Customs Enforcement (BICE),
formerly the Immigration and Naturalization Service (INS),
detainees held in custody for the BICE. (See the SENTRY General
Use Manual for appropriate codes).
c. Assigned Unit. The official housing unit the inmate will
be living in while at the institution.

PS 5290.14
4/3/2003
Page 4
d. “Central” A&O Unit. A unit which temporarily houses all
newly committed inmates specifically for participation in the
institution A&O Program.
e. Temporary Unit. A unit which temporarily houses inmates
due to the lack of bed-space in the inmate’s assigned housing
unit.
f. Inmate Handbook/Orientation Materials. Reference material
provided to an inmate regarding the institution’s procedures,
operations, and program opportunities.
g. “Master” Checklist. The original form BP-S518 which is
used to document the date and instructor for each A&O class
presented in the institution A&O Program.
7.

PRETRIAL, HOLDOVER, AND/OR DETAINEE PROCEDURES

a. Normally, pretrial inmates are not required to participate
in either component (institution or unit) of the Bureau’s A&O
Program (see Section 1 of this PS). However, for the safety and
security of the institution as well as other inmates and staff,
pretrial inmates at least, must receive and acknowledge receipt
of the following information/forms:
(1)

Inmate Rights and Responsibilities;

(2)

The Bureau’s Prohibited Acts and Disciplinary System;
and

(3)

Completion of the Inmate Acknowledgment forms
(BP-S407/408).

Providing other information, material, and/or forms is optional
at the Warden’s discretion.
At the Warden’s discretion, pretrial inmates may also be given
the institution’s A&O handbook or materials, particularly if an
extended pretrial status is anticipated. Finally, in some cases,
the Warden may require pretrial inmates to participate in a full
or modified Unit A&O program.
The above information/forms must be filed in the inmate’s drop
file or in section 3 of the Inmate Central File.

PS 5290.14
4/3/2003
Page 5
b. Normally, holdover inmates are not required to participate
in either component (institution or unit) of the Bureau’s A&O
Program (see Section 1 of this PS). However, for the safety and
security of the institution, other inmates, and staff, holdover
inmates at least, must receive and acknowledge receipt of the
following information/forms at their first holdover facility:
(1)

Inmate Rights and Responsibilities;

(2)

The Bureau’s Prohibited Acts and Disciplinary System;
and

(3)

Completion of the Inmate Acknowledgment forms
(BP-S407/408).

Once holdovers have received the above information and forms,
they need not be provided them again at subsequent en-route
institutions except as noted below.
Note:

Completing and/or verifying the information provided on
the Inmate Acknowledgment form (BP-S408) is required at
each holdover facility (refer to Program Statement on
Intake Screening for procedures regarding completion of
the BP-S408).

Providing other information, materials and/or forms is optional
at the Warden’s discretion.
Ordinarily, inmates in holdover status move promptly to their
designated institution and therefore, traditional A&O programming
is not effective. However, at the Warden’s discretion, holdover
inmates may also be given the institution’s A&O handbook or
materials, particularly if an extended holdover status is
anticipated. Finally, in some cases, the Warden may require
holdover inmates participate in a full or modified Unit A&O
Program.
c. Inmates initially housed in the Special Housing Unit (SHU)
will be provided, during the Intake Screening process, with
information regarding SHU safety and operation procedures. This
can be accomplished by providing written material or through
discussion.
d. The housing Unit Officer will provide safety and operation
procedures information to inmates initially housed in general
population as specified in Section 9.c.(2) of this PS.

PS 5290.14
4/3/2003
Page 6
e. Acknowledgment of receipt of the information/forms
indicated in 7.b.(1)(2) and (3) of this Program Statement must be
filed in the inmate’s drop file or in section 3 of the Inmate
Central File.
f. BICE detainee inmates will participate in both components
(Institution and Unit) of the A&O Program, unless they have
previously participated in an A&O Program at the current
institution.
Non BICE detainees need not participate in the A&O Program,
however, for the safety and security of the institution and other
inmates and staff, detainee inmates at least, must receive and
acknowledge receipt of the following information/forms:
(1)

Inmate Rights and Responsibilities;

(2)

The Bureau’s Prohibited Acts and Disciplinary System;
and,

(3)

Completion of the Inmate Acknowledgment forms
(BP-S407/408).

Inmates initially housed in the SHU will be provided with
information regarding SHU safety and operation procedures during
the Intake Screening process. This can be accomplished by
providing written material or through discussion.
Inmates initially housed in general population will be provided
safety and operation procedures by the housing Unit Officer as
specified in Section 9.c.(2) of this PS.
Acknowledgment of receipt of the above information/forms
(7.c.(1), (2), and (3)) must be filed in the inmate’s drop file
or in section 3 of the Inmate Central File.
8. RESPONSIBILITY. The Warden will assign to a staff member the
responsibility to coordinate the institution's A&O Program. The
Warden will assign the A&O Coordinator's role to an experienced
staff member and, ordinarily, this role will not delegated below
the department head level, to ensure that the institution’s A&O
Program’s goals and objectives are being met.
Ordinarily, oversight responsibility over the A&O Coordinator and
program is assigned to an Associate Warden.
Unit Managers will be responsible for developing and monitoring
the A&O Program for their unit(s).

PS 5290.14
4/3/2003
Page 7
a. Information Preparation. Staff involved in the lecture
portion of the A&O Program must develop an outline of the
information they wish to include in their presentation.
The Associate Warden will ensure each department presenting
lecture material develops a lesson plan which contains pertinent
and thorough information regarding the topic. The A&O
Coordinator will maintain lesson plans which must be reviewed
annually.
Staff must develop written orientation materials to supplement
lectures and discussions.
Institutions may develop an Inmate Handbook and/or provide
inmates with written materials to supplement the A&O Program.
There may be some topics or presentations which will not require
using reference materials. Such materials are not intended to
replace lectures and group discussions; however, inmates
classified as pretrial, holdovers, or detainees may receive
written material to read in lieu of lectures and/or group
discussions.
b. Literacy Problems. When a literacy problem prevents an
inmate from understanding A&O information, a staff member will
offer that inmate assistance. If an institution has a
significant number of non-English-speaking inmates, A&O Program
information (including written materials) must be made available
in the appropriate language(s).
During the A&O process, any inmate not fluent in English should
be advised of the availability of translated documents. (Refer to
the Program Statement on Language Translations Used in Official
Documentation for additional information regarding the
translation of material).
c. Inmates with Emotional Stress. A staff member involved in
the A&O Program who believes that an inmate is experiencing
significant emotional stress must notify the A&O Coordinator so
that the inmate may be offered appropriate assistance.
The A&O Coordinator will notify the appropriate institution
personnel (i.e., psychology staff) for further evaluation and
assistance.

PS 5290.14
4/3/2003
Page 8
9.

GUIDELINES FOR AN ADMISSION AND ORIENTATION PROGRAM

a. Location. Each Warden must determine the appropriate
location for the institution's A&O Program.
b. Quarters. Each Warden must establish procedures for the
assignment of living quarters.
c. Activities. The A&O staff coordinator is to ensure that
the A&O Program provides a full schedule of activities in which
each newly committed inmate may participate. Scheduled
activities must include exposure to programs responsive to the
inmate’s specialized need, as well as exposure to various work
assignments, education programs, and physical and social
activity.
The A&O Program will include, at a minimum, all areas
identified on the Institution (BP-S518) and Unit (BP-S597)
Checklists. Blank spaces are provided on both forms to include
additional programs or topics the institution or unit identify
that are unique to that institution or unit.
Audiovisual presentations may be used when, for security or
other significant reasons, it is not practical for inmates to
attend A&O programming. This option should be used only in
exceptional circumstances and must have the Warden’s written
approval.
The Associate Warden may exempt an inmate from participating in
the institution/unit A&O Program when health services staff
determine that the inmate is medically or mentally incapable of
participating in the program fully. Once the inmate is capable
of participating, he/she will no longer be exempted from the
program. Documentation is to be filed in section 2 of the
Privacy Folder of the Inmate Central File.
d. A&O Program Components. The A&O Program consists of two
distinct components; Institution A&O and Unit A&O. The Intake
Screening process, which is considered the first step in
orienting an inmate to the institution, is completed prior to
participating in the A&O Programs. (Refer to the Program
Statement on Intake Screening for specific information provided
during the Intake Screening process).
(1) Institution A&O. This component provides instruction
and/or information to inmates regarding topics identified on the
Institution A&O Checklist. This includes mandatory national
policy issues as well as local issues and procedures.

PS 5290.14
4/3/2003
Page 9
Ordinarily, this segment will be completed within four weeks of
an inmate’s arrival at the institution.
It is highly recommended that inmates complete the
institution portion of the A&O Program prior to their initial
classification; however, this is not mandatory. Note that old
law violators (Mandatory Release, Parole, and Special Parole Term
and Old Law Supervised Release Violators) are ordinarily
classified within two weeks of their arrival at the institution.
Inmates initially housed in a SHU will be required to
complete the institution A&O Program ordinarily within four weeks
after he or she has been released to general population.
(2) Unit A&O. This component consists of a Safety
Orientation and Unit Security Overview which the Unit Officer
provides, and a unit orientation which unit staff provide.
(a) The Unit Officer will provide the Safety Orientation
and Unit Security Overview on the day the inmate arrives in the
unit (assigned or temporary) and no later than by the end of the
day (lights out). This segment will include information about
safety issues (i.e., fire escape procedures, sanitation, smoking
rules, etc.), and the unit’s security procedures (i.e., counts,
accountability, searches, passes, wake-up/lights out, etc.).
When this component is completed, the Unit Officer will sign and
date the appropriate section of the BP-S597.
Note:

An inmate initially housed in a SHU will be
provided this information as specified in
Section 7.b. of this Program Statement.

Due to the special mission of certain units such as a
“central” A&O Unit, a temporary unit, or a SHU, an inmate who
transfers from this type unit to an assigned unit will be
provided a safety orientation and security overview by the Unit
Officer of the assigned unit. Topics which are consistent
throughout the institution do not need to be readdressed;
therefore, only those topics which are unique to the unit or
differ from procedures in other units in the institution need to
be addressed. The Unit Officer will document completion on the
BP-S597 in the assigned Unit Officer’s signature block.
(b) Unit Orientation will include an overview of each
unit staff member’s role and procedures. Unit staff (Unit
Manager, Case Manager and Counselor) may present their sections

PS 5290.14
4/3/2003
Page 10
of the orientation jointly or individually; however, all sections
of this component must be completed within seven calendar days
after the inmate arrives in the assigned unit. Unit staff will
sign and date their section of the BP-S597 when completed.
(c) Inmates reassigned to another unit within the
institution for any reason will be provided unit orientation
within seven calendar days after that inmate’s arrival in the
reassigned unit. Only those topics which are unique to the unit
or differ from procedures in other units in the institution need
to be addressed. A new BP-S597 will be completed when an inmate
is transferred from one unit to another within the same
institution.
e. Telephone Calls. Ordinarily, newly committed inmates will
be permitted to complete at least two local or long distance
phone calls during the admission process, in accordance with the
Program Statement on Telephone Regulations for Inmates.
f. Length of A&O Program. An inmate's involvement in the
institution's A&O Program is based on the time necessary to
accomplish the program's objectives.
The Warden will determine the length of the institution’s A&O
Program. Presenters should have sufficient time to address each
topic on the Institution A&O Program Checklist thoroughly, and
address inmate questions and/or concerns.
g. Documentation of A&O Program Involvement. Staff must
document that the inmate has received a copy of the institution's
inmate handouts and has completed the institution's A&O Program.
Staff will have the inmate sign and date a copy of this document.
The original document is to be placed in the Inmate's Central
File. Completion of A&O programing will be documented on both
the Institution A&O Checklist form (BP-S518) and the Unit A&O
Checklist form (BP-S597).
In addition, documentation that the inmate received orientation
information during the Intake Screening process will also be
noted on the Intake Screening form.
(1) Unit A&O Checklist Form (BP-S597).
been revised to include the following:
!

The BP-S597 has

An additional Unit Officer signature block has been
added to the form for the Unit Officer of a “central”
A&O unit or a temporary unit to sign and date
indicating he/she provided a safety orientation and

PS 5290.14
4/3/2003
Page 11
unit security overview to the newly arrived inmate in
that unit;
!

An additional inmate signature block has been added to
the form for the inmate temporarily housed in a
“central” A&O unit or temporary unit to sign indicating
he/she received a safety orientation and unit security
overview while in that unit;

Staff are to indicate in the specified section of the form:
!

the inmate’s initial housing unit (assigned unit, A&O
unit, overflow unit, or SHU) and date received;

!

the date of transfer from a temporary unit or a
“central” A&O unit to an assigned unit, if applicable;
and

!

the date of transfer from a SHU to a “central” A&O unit
or overflow unit, if applicable.

Unit staff providing Unit orientation will sign each
inmate’s Unit A&O Checklist individually upon completing their
section. When all areas have been presented, staff will request
the inmate sign and date the form. The BP-S597 form will be
filed in Section 3 of the Inmate Central File.
(2) Institution A&O Checklist Form (BP-S518). The Warden
has the option of either having each presenter sign each inmate’s
BP-S518 individually or using a “Master” BP-S518.
Using a “Master” A&O Checklist will require each presenter
involved in the institution A&O Program to sign and date the
“Master” BP-S518 upon completing his or her presentation. The
last presenter will sign the BP-S518 prior to presenting his or
her material to the class. This allows the A&O Coordinator time
to make copies of the original checklist (“Master”) prior to the
end of the presentation, for distribution to each inmate
participant to sign and date.
The signed copy will then be collected from each inmate and
forwarded to the appropriate unit for filing in section 3 of the
Inmate Central File.
The A&O Coordinator will maintain the “Master” Checklist and
a list of the inmate participants for each A&O class instructed
for three years or until the next Program Review.

PS 5290.14
4/3/2003
Page 12
The BP-S518 and BP-S597 may be duplicated back-to-back or
used separately, depending on which method is most efficient for
the institution’s A&O Program. The approved procedure must be
addressed in the Institution Supplement and used throughout the
institution.
Note:

10.

Neither form may be modified except for the adding
topics or programs the institution or unit
identified.

REQUIRED FORMS

!

Institution A&O Checklist (BP-S518) (form will be dated the
same as the Program Statement)

!

Unit A&O Checklist (BP-S597) (form will be dated the same as
the Program Statement)

11. INSTITUTION SUPPLEMENT. Each Warden will issue an
Institution Supplement that establishes local procedures for
implementing the A&O Program.
The institution will involve the Regional Office and Correctional
Programs Administrator in developing and issuing the Institution
Supplement.
The Institution Supplement will:
!

Designate an A&O Coordinator and specify oversight
responsibility over the program;

!

Indicate the location for conducting the Institution A&O
Program;

!

Outline procedures to ensure lesson plans are developed for
each topic in the institution A&O Program;

!

Outline procedures to review and update lesson plans
annually;

!

Address whether the Unit A&O Form (BP-S597) will be separate
or duplicated on the back of the Institution A&O Checklist
(BP-S518);

!

Address whether the Institution A&O Checklist (BP-S518) will
be individually signed by each presenter or whether a
“Master” A&O Checklist will be used;

PS 5290.14
4/3/2003
Page 13
!

Establish procedures to track and reschedule those inmates
who do not complete all the topics covered in the A&O
Program;

!

Establish procedures for assigning living quarters including
reference to smoking preference;

!

Provide guidelines for the development and content of Inmate
Handbooks, and/or written material to be distributed to
inmates; and

!

Determine the extent and scope of the orientation provided
to inmates who are not required to participate in the
institution and unit A&O Program.

/s/
Kathleen Hawk Sawyer
Director

